Exhibit 21.1 List of Subsidiaries of the Registrant The following table sets forth the legal name, location and country of incorporation and percentage ownership of each of the registrant’s subsidiaries: Subsidiary/Affiliate Name Country of Incorporation Ownership Percentage Export Erez USA Inc. United States 100% Export Erez Ltd. Israel 100% Mayotex Ltd. Israel 100% Achidatex Nazareth Elite (1977) Ltd. Israel 100% Rizzo Inc. United States 100% Mayosar Technologies Ltd. Israel 100% Isorad IR Optics Ltd. Israel 82% Mayo-Ben Investments and Development Ltd. Israel 20%
